United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2293
                                   ___________

Cecelia F. Estes,                    *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Kenneth S. Apfel, Commissioner,      * Western District of Arkansas
Social Security Administration,      *
                                     *      [UNPUBLISHED]
             Appellee.               *
                                ___________

                          Submitted: June 6, 2000

                               Filed: June 26, 2000
                                   ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Cecelia F. Estes appeals from the final judgment entered in the United States
District Court1 for the Western District of Arkansas, affirming the Commissioner’s
decision to deny her applications for disability insurance benefits and supplemental
security income. Estes claimed disability based on lower-back and left-hip pain, and


      1
       The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom this case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
depression. The administrative law judge (ALJ) concluded that Estes was not disabled,
because she could perform sedentary work, and in particular, her past relevant work
in Wyoming as a nursing-home receptionist/secretary. For reversal Estes argues,
among other things, that the ALJ erred in ignoring the opinion of her consulting
psychologist (who concluded Estes was incapable of successful employment), and in
determining her residual functional capacity (RFC). For the reasons discussed below,
we affirm the judgment of the district court. See Barnes v. Social Sec. Admin., 171
F.3d 1181, 1183 (8th Cir. 1999) (per curiam) (standard of review).

      We hold that the ALJ did not ignore the opinion of Estes’s consulting
psychologist because he specifically mentioned the psychologist’s report in his
summary of the medical evidence. See Black v. Apfel, 143 F.3d 383, 386 (8th Cir.
1998) (given ALJ’s specific reference to physician’s findings, it was unlikely ALJ did
not consider and reject physician’s opinion that claimant was disabled). We further
hold that the ALJ was not required to defer to the opinion of a psychologist who
evaluated Estes only once and whose conclusions were inconsistent with those of her
primary physician. See Jenkins v. Apfel, 196 F.3d 922, 925 (8th Cir. 1999) (opinion
of consulting physician who examines claimant once or not at all does not generally
constitute substantial evidence); Pierce v. Apfel, 173 F.3d 704, 707 (8th Cir. 1999)
(ALJ may reject conclusions of any medical expert if they are inconsistent with record
as whole).

       We also conclude that the ALJ’s RFC finding--that Estes was capable of
performing sedentary work, and occasionally lifting 10 pounds, stooping, and
crouching--is supported by the medical evidence. See Weiler v. Apfel, 179 F.3d 1107,
1109 (8th Cir. 1999) (Commissioner bears burden of establishing RFC by medical
evidence). The sitting limitations imposed by her primary physician are inconsistent
with the opinion of the specialists that she could return to light work and with the lack
of objective medical evidence supporting sitting restrictions. See Qualls v. Apfel, 158
F.3d 425, 428 (8th Cir. 1998) (although treating physician’s opinion is considered

                                           -2-
significant, specialists’ opinions are generally afforded more weight; ALJ need not
adopt treating physician’s opinion on ultimate issue of disability).

       We have also considered Estes’s additional arguments, and we reject them as
meritless without further discussion.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-